DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment, filed on December 22 of 2021, has been entered.  Claims 1-9 have been amended.  Claim 10 has been cancelled.  No claim has been added.  Claims 1-9 are still pending in this application, with only claim 1 being independent.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE TITLE:	Aurora and Night Sky Light Projector.

IN CLAIM 1.	A polar light projector, comprising:
a housing with width which gradually increases from the bottom upwards, and having an inner wall defining a cavity; 

a light-emitting lamp component having an aluminum substrate, a light source mounted on the aluminum substrate;
an optical lens coupled to upper cover, the optical lens having a refracting surface with a plurality of curved striped prisms;
a drive component having a motor with an output shaft extending through the aluminum substrate, and an aurora sheet coupled to the output shaft to be rotated by the motor, the motor further including a fixing lug;  
a laser lamp component for emitting a light pattern simulating stars in the night sky, 
a main control board, 
a speaker; and 
a cavity bracket having two ends separately abutting the inner wall of the housing, the cavity bracket provided with a motor fixing groove with a depth greater than the height of the motor, a limiting groove formed on the fixing groove, and a limiting wall, and another groove; and
a vibrating diaphragm provided in the another groove, 
wherein the motor is arranged on the motor15 fixing groove and fixed through the fixing lug, a lower end of the optical lens is pressed tightly by the upper cover to fit the limiting wall, the speaker is arranged below the cavity bracket, the20 laser lamp component is arranged between the cavity bracket and the inner wall of the housing, and the vibrating diaphragm is 

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a light projection device including a housing with an inner wall defining a cavity, and a cover closing such cavity; a light source mounted on an aluminum substrate; a lens coupled to the cover and having a plurality of curved striped prisms form on a refracting surface; an aurora filter rotated by a motor, such motor including a fixing lug; a laser lamp component for emitting a light patter simulating stars in the sky; a main control board; a speaker; a cavity bracket abutting the inner wall of the cavity, and having a fixing groove which is deeper than the motor’s height, a limiting groove formed on the fixing groove, and another groove; and a vibrating diaphragm provided in the another groove. The motor is received in the fixing groove and fixed by the fixing lug, the laser lamp component is arranged between the inner wall and the cavity bracket, with the diaphragm positioned opposite the laser lamp component with respect to the cavity bracket.
While the use and advantages of light projector, specifically those configured to simulate night sky light patterns, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should 

 

/Ismael Negron/
Primary Examiner
AU 2875